            Case 1:16-cv-00171-TFH Document 40 Filed 09/15/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                            )
CYNTHIA HOEFT,                              )
                                            )
                Plaintiff,                  )
       v.                                   ) Civil Action No. 16-0171 (TFH)
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                Defendant.                  )
                                            )
                                            )

                                       JUDGMENT

       It is hereby ORDERED that final judgment be entered in favor of Defendant United

States of America consistent with the Court’s Memorandum Opinion and Order dated September

15, 2020.


                                                 __________________________________
                                                         Thomas F. Hogan
                                                SENIOR UNITED STATES DISTRICT JUDGE

September 15, 2020
